Citation Nr: 1342192	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-31 099	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a bipolar disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

The Veteran and her husband testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in March 2013, and a transcript of the hearing is of record.

A February 2012 Supplemental Statement of the Case reopened the issue of entitlement to service connection for PTSD and denied the reopened claim on a de novo basis.  However,  even if the RO determined that new and material evidence was presented to reopen the claim for service connection for PTSD, such is not binding on the Board, and the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d. 1366, 1369 (Fed. Cir. 2001).

The issues on appeal are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was originally denied in January and April 1993 rating decisions.  No substantive appeal was perfected, and no new and material evidence was submitted within the appeal period.
2.  Evidence received since the April 1993 rating decision is new raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted since April 1993 to reopen the claim of entitlement to service connection for PTSD is new and material; and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102 , 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.326 (2013). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for PTSD.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for PTSD, which she contends was incurred as a result of military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has PTSD due to service stressor.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The issue of service connection for PTSD was originally denied by rating decisions in January and April 1993 because of the lack of a verified stressor; a notice of disagreement was received by VA in June 1993.  Although a Statement of the Case was issued in August 1993, a timely substantive appeal was not submitted.  As no new and material evidence was submitted within the appeal period, the denial is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also, 38 C.F.R. § 3.156(b), Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The evidence on file at the time of the April 1993 RO decision consisted of the Veteran's service treatment records, private treatment records dated in March 1992 and February 1993, and a VA hospital report from May to July 1992.  

The Veteran's service treatment records do not reveal any complaints or clinical findings of a psychiatric disability, including on discharge examination in January 1983.  According to March 1992 and February 1993 medical statements from a health care provider with Waccamaw Center for Mental Health, the Veteran had been treated since November 1988 with a long history of episodes of recurrent depression that required multiple hospitalizations.  The Veteran had reported periods of depression dating back to several incidents in service, including the suicide of a coworker and a rape.  The diagnoses in February 1993 included PTSD.   

Evidence received since April 1993 consists of a July 1981 United States Army Criminal Investigation Division (CID) report, private treatment and hospital reports dated from March 1991 to May 1999, lay statements, a transcript of the Veteran's March 2013 travel board hearing, and written statements by and on behalf of the Veteran.  
The evidence added to the record after April 1993 includes a June 2006 statement from a VA Social Worker that the Veteran met the criteria for a diagnosis of PTSD as a result of sexual trauma in service.  Also added to the record is a November 2007 statement from D.L.W., the Veteran's cousin, in which it is reported that when the Veteran returned from serving in Germany, in approximately March 1981, there was a notable negative change in the Veteran's personality and D.L.W. was told the Veteran had been raped while in Germany.  

The Board has reviewed the evidence received into the record since the April 1993 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for PTSD.  The June 2006 medical statement and the November 2007 lay statement are new because they have not previously been received by VA, and they are material because they relate to whether there is evidence of an in-service stressor and to whether there is a current diagnosis of PTSD due to a service stressor.  Consequently, this evidence raises a reasonable possibility of substantiating the claim for service connection for PTSD.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen her claim of entitlement to service connection for PTSD.  Although there is a VA opinion on file by a VA social worker who concluded that the Veteran has PTSD due to service sexual trauma, this opinion is inadequate for purposes of determining service connection because it does not include a discussion of the evidence of record supporting this conclusion.  There is no VA examination and nexus opinion by a psychiatrist or psychologist on file.  Consequently, the Board finds that remand is required to develop the claim further.  An examination is necessary where there is evidence of a current disability, an event in service, and some indication of a link between the two.  It is a low threshold and the Board finds that it is met in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2012).  Therefore, a VA examination should be provided to determine the nature and etiology of any acquired psychiatric disability due to sexual trauma, to include PTSD and a bipolar disorder, in accordance with 38 C.F.R. § 3.304(f)(5) (2013).  

The Board notes that the Veteran was sent a sexual assault letter by VA in July 2012, in accordance with 38 C.F.R. § 3.304(f)(5).

Because the TDIU issue on appeal cannot be determined until the service connection issues are resolved, it is inextricably intertwined with the service connection issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate medical or mental health professional. The entire record must be provided to the examiner in conjunction with the examination.  All necessary tests should be completed.  For each psychiatric disability that is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused by service or is otherwise related to service.  The examiner is requested to specifically address whether the Veteran has PTSD or not.  If PTSD is diagnosed, the examiner should indicate what stressors caused the Veteran's PTSD.  A complete rationale must be provided for any opinion offered, which should include a discussion of the relevant lay and medical evidence of record, to include the June 2006 opinion and the November 2007 lay statement noted above.
2.  The RO/AMC must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  Then, readjudicate the Veteran's claims for service connection for PTSD and for a bipolar disorder, as well as the issue of entitlement to TDIU.  If any of the benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


